DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               PATRICK MICHAEL CORDERO-CALLAHAN,
                            Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                               No. 4D18-2285

                               [July 17, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Michael C. Heisey, Judge; L.T. Case No.
18000004CFAXMX.

  Carey Haughwout, Public Defender, and Logan T. Mohs, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

                       ON CONFESSION OF ERROR

PER CURIAM.

   Patrick Michael Cordero-Callahan appeals his order of probation,
specifically, a special condition therein that he must pay costs “in equal
monthly payments.” He correctly argues that because this condition was
neither orally pronounced at his sentencing hearing nor is found in any
applicable statute or rule, it was error for the trial court to include it as a
condition in the written probation order. See State v. Hart, 668 So. 2d
589, 592 (Fla. 1996). The state properly concedes that this was error.

   Accordingly, we remand for the trial court to correct the provisions of
the probation order that require “equal monthly payments.”

   Reversed and remanded.

MAY, DAMOORGIAN and CIKLIN, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2